Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are presented for examining.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 6/30/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-21 are allowed over prior art of references
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
	Furthermore, the prior art of record does not teach a memory device (and a corresponding method as claimed in claim 19), including  a peripheral circuit configured to perform a plurality of program loops to program memory cells, among the plurality of memory cells, connected to a selected word line among the plurality of word lines; and control logic configured to control the peripheral circuit to set a step voltage based on the number of turned off memory cells among the selected memory cells and then apply a program voltage, to which the step voltage is added, to the selected word line in a next program loop, during a verify operation of a program operation and the verify operation included in each of the plurality of program loops, as disclosed with all the limitations and presented in claims 1, 16 and 19.
 	Regarding dependent claims 2-15, 16-18 and 20-21, they are allowed for similar reasons with respect to independent claims 1, 16 and 19 above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 	The closest prior art to the present invention are:
U.S. Patent Application Pub. No. 2011/0161571 (Kim et al.) disclose method involves selecting memory cells to be programmed using an incremental step pulse programming (ISPP) process that comprises multiple program loops, where each program loop comprises a program pulse operation that applies a program pulse to the selected memory.
U.S. Patent Application Pub. No. 2012/0127791 (Lee) disclose memory controller configured to program verification operation using two verification voltages in program loops in a memory device. 
But none of these references of prior arts of record, whether taken alone or in any reasonable combination, suggest the claimed limitations as described above.
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824



/HN/
August 25, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824